      Case 2:20-cv-00054-KWR-KRS Document 38 Filed 10/27/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO


GARY MARTIN, individually
and on behalf of all others similarly
situated,
                              Plaintiff,

v.                                                         No. 2:20-cv-54 KWR/KRS

MATADOR RESOURCES COMPANY,

                              Defendant.


                 ORDER ADOPTING JOINT STATUS REPORT AND
              PROVISIONAL DISCOVERY PLAN WITH MODIFICATIONS

         THIS MATTER IS before the Court on the parties’ Amended Joint Status Report and

Provisional Discovery Plan, filed October 26, 2020. (Doc. 37). The Court has reviewed the

parties’ Amended Joint Status Report and Provisional Discovery Plan, and hereby adopts it as

modified by the dates provided in the Court’s Scheduling Order, filed concurrently with this

Order.

         IT IS SO ORDERED.




                                            ___________________________________
                                            KEVIN R. SWEAZEA
                                            UNITED STATES MAGISTRATE JUDGE
